       Case 4:18-cv-00251-JRH-CLR Document 52 Filed 06/21/19 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION

ALTAMAHA RIVERKEEPER, ONE
HUNDRED MILES, SURFRIDER
FOUNDATION, and CENTER FOR A
SUSTAINABLE COAST,
                                                             CIVIL ACTION NO.
       Plaintiffs,                                         4:18-cv-00251-JRH-CLR
 v.

THE UNITED STATES ARMY CORPS OF
ENGINEERS, et al.,
       Defendants,
 and
SEA ISLAND ACQUISITION, LLC,
       Defendant - Intervenor.

               CONSENT MOTION TO AMEND SCHEDULING ORDER


       Plaintiffs, Altamaha Riverkeeper, One Hundred Miles, Center for a Sustainable Coast,

and Surfrider Foundation, and Defendant-Intervenor, Sea Island Acquisition, LLC, move to

amend the scheduling order and extend the deadline for the parties to file and respond to motions

for summary judgment by sixty days for the following reasons.

       1.      On February 27, 2019, the Court entered a scheduling order setting the Plaintiffs’

deadline to file motions for summary judgment as May 23, 2019. ECF No. 45.

       2.      Thereafter, on May 15, 2019, Plaintiffs, Altamaha Riverkeeper, One Hundred

Miles, and Surfrider Foundation, Defendant-Intervenor, Sea Island Acquisition, LLC, and

Federal Defendants, the Army Corps of Engineers, et al., filed a Consent Motion to Amend the

Scheduling Order, ECF No. 50, in order for Plaintiffs Altamaha Riverkeeper, One Hundred
       Case 4:18-cv-00251-JRH-CLR Document 52 Filed 06/21/19 Page 2 of 3



Miles, and Surfrider Foundation, and Defendant-Intervenor to narrow the disputed issues to the

extent possible and prepare appropriate Motions for Summary Judgment.

       2.      On March 20, 2019, the Court granted the Consent Motion, setting Plaintiffs’

deadline to file Motions for Summary Judgement for July 23, 2019. ECF 51.

       3.      Project construction has stopped through October 31, 2019 for sea turtle nesting

protection.

       4.      In order for Plaintiffs and Defendant-Intervenors to continue their efforts to

narrow or resolve the disputed issues, the parties request a sixty-day extension of the summary

judgment briefing scheduling with the following deadlines:

September 23, 2019      Plaintiffs’ separate Motions for Summary Judgment due.

November 7, 2019        Federal Defendants’ and Intervenor’s separate Opposition and Cross-
                        Motions for Summary Judgment due.

December 9, 2019        Plaintiffs’ separate Oppositions to Cross-Motions for Summary
                        Judgment and Reply (if any), due.

January 8, 2020         Federal Defendants’ and Intervenor’s separate Summary Judgment
                        Replies due.

       5.      Federal Defendants consent to the instant motion.

       For the reasons set forth above, the Plaintiffs and Defendant-Intervenor request that the

Court amend the Scheduling Order and extend all summary judgment deadlines by sixty days as

set forth above. A proposed order is attached.




                                                 2
Case 4:18-cv-00251-JRH-CLR Document 52 Filed 06/21/19 Page 3 of 3



Respectfully submitted this 21st day of June, 2019.

                                      /s/ Megan Hinkle Huynh
                                     WILLIAM W. SAPP
                                     MEGAN HINKLE HUYNH
                                     Southern Environmental Law Center
                                     Ten 10th St. NW, Suite 1050
                                     Atlanta, Georgia 30309
                                     (404) 521-9900
                                     bsapp@selcga.org
                                     mhuynh@selcga.org
                                     Attorneys for Plaintiffs Altamaha Riverkeeper, One
                                     Hundred Miles, and Surfrider Foundation

                                      /s/ Kimberly A. Sturm
                                     KIMBERLY ANN STURM
                                     Weissman PC
                                     One Alliance Center, 4th Floor
                                     3500 Lenox Road Atlanta, Georgia 30326
                                     (404) 926-4630
                                     Kaseys@weissman.law
                                     Attorney for Plaintiff Center for a Sustainable
                                     Coast

                                      /s/ James B. Durham
                                     JAMES B. DURHAM
                                      Georgia Bar No. 235526
                                     STEPHANIE R. McDONALD
                                     Georgia Bar No. 274946
                                     Hall Booth Smith, P.C.
                                     3528 Darien Highway, Suite 300
                                     Brunswick, Georgia 31525
                                     Phone: (912) 554-0093
                                     jdurham@hallboothsmith.com

                                      /s/ Patricia T. Barmeyer
                                     PATRICIA T. BARMEYER
                                     Georgia Bar No. 038500
                                     RANDY J. BUTTERFIELD
                                     Georgia Bar No. 100120
                                     King & Spalding, LLP
                                     1180 Peachtree Street NE
                                     Atlanta, Georgia 30309-3521
                                     Phone: (404) 572-4600
                                     pbarmeyer@kslaw.com
                                     Attorneys for Defendant-Intervenor

                                        3
